DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-28 are presented for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-4, 7-14, and 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holt et al (hereafter, “Holt”), US 2012/0233463 A1, in view of Zellermayer et al (hereafter, “Zellermayer”), US 2015/0278046 A1..

Regarding claim 1, Holt teaches a method for implementing high-availability of at least two file servers in a clustered computing environment (i.e., Figs 1 and 4, page 14 paragraph [0150]), the method comprising:
synchronizing two file servers to maintain synchronized file system content (i.e., push the data that related replica stored entities in other storage pools/storage server 108 need in order to be up to data…the pushed updates incudes rsyncing replicas to efficiently provide only the data need by the out-of-date replica, page 9 paragraph [0071] and [0081], and page 13 paragraph [0135]), wherein the two file servers correspond to a first cluster in a first failure domain having a Holt, in Figs 1 and 4, and page 10 paragraph [0090], discloses storage servers (108) within each cluster 250a-n. Holt, in Fig. 1 and page 5 paragraph [0041], also discloses each storage server 108 in the file storage system 100 may be identified as a storage pool in a separate zone/domain);
interfacing a file server witness in a third failure domain with the two file servers (i.e., proxy may be used to provide a single point of entry for multi-cluster system, Fig. 4 and page 9 paragraph [0073]); 
monitoring the two file servers to determine a status indicator associated with at least one of the two file servers (i.e., if a storage server 108 and/storage pool 21 is unavailable for an object PUT, the proxy 204 may use the ring 206 to determine an appropriate storage server 108 and/or route the object there instead, page 9 paragraph [0071]); and 
directing an file I/O request to a selected one of the two file servers based at least in part on the status indicator (i.e., if a storage server 108 and/storage pool 21 is unavailable for an object PUT, the proxy 204 may use the ring 206 to determine an appropriate storage server 108 and/or route the object there instead, page 9 paragraph [0071]).
Holt does not explicitly teach files servers implemented as virtual machines, the first file server designated as a primary file server, wherein the primary server is the first file server of the two file servers to receive file I/O requests, and the second file server operating in a replication mode to the primary file server; and designating the second file server as primary file server based at least in part on the first status indicator.
Zellermayer teaches system and method for hot-swap a virtual machine (seen in abstract). Zellermayer teaches files servers implemented as virtual machines (i.e.,  virtual machines are often configured in clusters to provide failover when one of the virtual machines/servers experiences a failure, page 1 paragraphs [0003] and [0009]), the first file server designated as a primary file server (i.e., first VM 104 is coupled to network 122 via the switch and operates as a primary server, Fig. 1 and page 2 paragraph [0015]), wherein the primary server is the first file server of the two file servers to receive file I/O requests (i.e., the primary server is initially configured to operate in a read/write access mode, page 6 paragraph [0035]), and the second file server operating in a replication mode to the primary file server (i.e., the primary server is initially configured to operate in a read/write access mode…altering the access mode of the stand-by server from a read-only access mode to a read/write access mode, page 6 paragraph [0035]); and designating the second file server as primary file server based at least in part on the first status indicator  (i.e., based on the monitored operational status of the first and second virtual machines, a hot-swap is performed to cause the second virtual machine to operate as the primary server, pages 1-2 paragraph [0011]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Holt to implement virtual machines, the first file server designated as a primary file server, wherein the primary server is the first file server of the two file servers to receive file I/O requests, and the second file server operating in a replication mode to the primary file server; and designate the second file server as primary file server based at least in part on the first status indicator as taught by Zellermayer. One would be motivated to do so to greatly reduce the service interruption time (i.e., Zellermayer, page 6 paragraph [0038]).

Regarding claim 2, Holt teaches the method of claim 1,
Holt does not explicitly teach wherein the first status indicator indicates an unhealthy condition of the first file server which is the then-current primary file server.
Zellermayer teaches the first status indicator indicates an unhealthy condition of the first file server which is the then-current primary file server (i.e., page 5 paragraphs [0029]-[0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Holt to include first status indicator indicating an unhealthy condition of the first file server which is the then-current primary file server as taught by Zellermayer. One would be motivated to do so to greatly reduce the service interruption time (i.e., Zellermayer, page 6 paragraph [0038]).

Regarding claim 3, Holt teaches the method of claim 2.
Holt does not explicitly teach wherein the file server witness monitors the two files servers and determines the first status indicator.
Zellermayer teaches the file server witness monitors the two files servers and determines the first status indicator (i.e., page 5 paragraphs [0029]-[0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Holt to monitor the two files servers and determines the first status indicator as taught by Zellermayer. One would be motivated to do so to greatly reduce the service interruption time (i.e., Zellermayer, page 6 paragraph [0038]).



Regarding claim 4, Holt teaches the method of claim 2, wherein designating the second file server as the primary file server involves an atomic operation (i.e., page 14 paragraph [0149]).
Regarding claim 7, Holt teaches the method of claim 1, wherein a file server witness (i.e., multi-cluster proxy/ring) is implemented in a third cluster (i.e., Fig. 4).
Regarding claim 8, Holt teaches the method of claim 7, wherein the first file server is implemented in a first availability zone, the second file server is implemented in a second availability zone, and the file server witness is implemented in a third availability zone (i.e., Fig. 4 and page 4 paragraph [0041, and pages 5-6 paragraph [0050]).
Regarding claim 9, Holt teaches the method of claim 1, wherein the status indicator indicates at least one of, a healthy file server, an oversubscribed file server, a file server failure, a cluster failure, or a connection failure (i.e., page 5 paragraph [0041]).
Regarding claim 10, Holt teaches the method of claim 1.
Holt does not explicitly teach receiving a file I/O request from a host and first directing such file I/I request to the file server then-currently designated as the primary file server.
Zellermayer teaches receiving a file I/O request from a host and first directing such file I/I request to the file server then-currently designated as the primary file server (i.e., page 3 paragraph [0021]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Holt to receive a file I/O request from a host and first directing such file I/I request to the file server then-currently designated as the primary file server as taught by Zellermayer because it was conventionally employed in the art for requests to be processed by the primary/available server.

Regarding claims 11-18, those claims recite a non-transitory computer readable medium having stored thereon a sequence of instructions which, when stored in memory and executed by a processor causes the processor to perform method claims 1-8, discussed above, same rationale of rejections is applied.

Regarding claims 19-22, those claims recite a system for implementing high-availability of two file servers in a clustered computing environment, the system comprising: a storage medium having stored thereon a sequence of instructions; and a processor that execute the instructions to cause the processor to perform method claims 1, 2, 5, and 7, discussed above, same rationale of rejection is applied.

3.	Claims 5-6, 15-16, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holt, in view of Zellermayer as applied to claims 1, 11 and 19 above, and further in view of Miloushev et al (hereafter, “Miloushev”), US 2002/0120763 A1 .
.
Regarding claim 5, Holt teaches the method of claim 1, further comprising: issuing a synchronization control message (i.e., page 11 paragraph [0102]).

Miloushev teaches the synchronization control message being issued in response to the first status indicator (i.e., page 17 paragraph [0279]).
It would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to modify the combination teachings of Holt and Zellermayer to issue the synchronization control message in response to the status indicator as taught by Miloushev. One would be motivated to do so to reduce latency in file transfers, scalable mirroring, and/or spillover (i.e., Miloushev, abstract).

Regarding claim 6, Holt teaches the method of claim 5.
The combination of teachings of Holt and Zellermayer does not explicitly teach wherein the synchronization control message is issued to halt synchronization or resume the synchronization.
Miloushev teaches the synchronization control message is issued to halt synchronization or resume the synchronization (i.e., page 17 paragraph [0279]).
It would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to modify the combination of teachings of Holt and Zellermayer to issue the synchronization control message to halt synchronization or resume the synchronization as taught by Miloushev. One would be motivated to do so to reduce latency in file transfers, scalable mirroring, and/or spillover (i.e., Miloushev, abstract).

Regarding claims 15, 16, and 22, those claims recite limitations that are similar to claims 5 and 6, same rationale of rejections is applied.

4.	Claims 23 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holt, in view of Zellermayer as applied to claims 1 and 11  above, and further in view of Koike, US 2006/0224918 A1.

Regarding claims 23 and 26, Holt teaches the method of claim 1.
The combination of teachings of Holt and Zellermayer does not explicitly teach
in response to the file server witness detecting the first status indicator indicating an unhealthy condition in the first file server which is the then-current primary file server, the file server witness communicating with at least one of the clusters to halt synchronizing the two file servers.
Koike teaches in response to the file server witness detecting the first status indicator indicating an unhealthy condition in the first file server which is the then-current primary file server, the file server witness communicating with at least one of the clusters to halt synchronizing the two file servers (i.e., page 3 paragraph [0037]).
It would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to modify the combination of teachings of Holt and Zellermayer in response to the file server witness detecting the first status indicator indicating an unhealthy condition in the first file server which is the then-current primary file server, the file server witness communicating with at least one of the clusters to halt synchronizing the two file servers as taught by Koike. One would be motivated to do so to guarantee perfect synchronization (i.e., Koike, page 1 paragraph [0007]-[0008]).

5.	Claims 24-25, and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holt, in view of Zellermayer, and Koike as applied to claims 23 and 26 above, and further in view of Miloushev.

Regarding claims 24 and 27, Holt teaches the method of claim 23.
The combination of teachings of Holt, Zellermayer, and Koike does not explicitly teach determining a second status indicator indicating that the previously unhealthy condition of the first file server has been remediated.
Miloushev teaches determining a second status indicator indicating that the previously unhealthy condition of the first file server has been remediated (i.e., page 17 paragraph [0279]).
It would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to modify the combination of teachings of Holt, Zellermayer, and Koike to determine a second status indicator indicating that the previously unhealthy condition of the first file server has been remediated as taught by Miloushev. One would be motivated to do so to reduce latency in file transfers, scalable mirroring, and/or spillover (i.e., Miloushev, abstract).

Regarding claims 25 and 28, Holt teaches the method of claim 24.
The combination of teachings of Holt, Zellermayer, and Koike does not explicitly teach in response to the second status indicator, the file server witness communicating with at least one of the clusters to resume synchronizing the two file servers with the first file server operating in replication mode to the second file server, and the second file server remaining as the primary file server.
Miloushev teaches in response to the second status indicator, the file server witness communicating with at least one of the clusters to resume synchronizing the two file servers with the first file server operating in replication mode to the second file server, and the second file server remaining as the primary file server (i.e., page 17 paragraph [0279]).
It would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to modify the combination of teachings of Holt, Zellermayer, and Koike in response to the second status indicator, the file server witness communicating with at least one of the clusters to resume synchronizing the two file servers with the first file server operating in replication mode to the second file server, and the second file server remaining as the primary file server as taught by Miloushev. One would be motivated to do so to reduce latency in file transfers, scalable mirroring, and/or spillover (i.e., Miloushev, abstract).

Response to Arguments
6.	Applicant’s arguments with respect to claim(s) 1-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571)272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OANH DUONG/Primary Examiner, Art Unit 2441